Citation Nr: 1446701	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-46 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 16, 2009, a rating in excess of 20 percent between November 16, 2009 and April 21, 2011, and from June 1, 2011 to December 14, 2012, and a rating in excess of 30 percent between December 15, 2012 and November 11, 2013, and since February 1, 2014 for service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee.

2.  Entitlement to a rating in excess of 10 percent prior to December 15, 2012, and a rating in excess of 30 percent between December 15, 2012 and November 11, 2013, and since February 1, 2014 for service-connected anterior cruciate ligament repair, left knee. 

3.  Entitlement to a rating in excess of 20 percent for left knee instability associated with anterior cruciate ligament repair, left knee.

4.  Entitlement to a rating in excess of 20 percent for right knee instability associated with degenerative joint disease, right knee.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran appeared at an informal Decision Review Officer (DRO) hearing in June 2012.  Although he requested a hearing before the Board, he subsequently withdrew this request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee and service-connected anterior cruciate ligament repair (left knee), have resulted in symptomatology equating to no more than limitation of extension to 25 degrees for the entire period on appeal; extension limited to 30 degrees has not been demonstrated. 

2.  The Veteran's left and right knees demonstrate no more than moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating (and no higher) for service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee, prior to April 22, 2011, and between June 1, 2011 and December 14, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5261 (2014).

2.  Between December 15, 2012 and November 11, 2013, and since February 1, 2014, the criteria for a disability rating higher than 30 percent for service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5010-5261 (2014).

3.  The criteria for a 30 percent rating (and no higher) for service-connected anterior cruciate ligament repair, left knee, prior to December 15, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5010-5261 (2014).

4.  Between December 15, 2012 and November 11, 2013, and since February 1, 2014, the criteria for a disability rating higher than 30 percent for service-connected anterior cruciate ligament repair, left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5010-5261 (2014).

5.  The criteria for a disability rating higher than 20 percent for left knee instability associated with anterior cruciate ligament repair, left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257 (2014).

6.  The criteria for a disability rating higher than 20 percent for right knee instability associated with degenerative joint disease, right knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran is currently rated at 10 percent prior to November 16, 2009, 20 percent between November 16, 2009 and April 21, 2011, and from June 1, 2011 to December 14, 2012, and at 30 percent between December 15, 2012 and November 11, 2013, and since February 1, 2014 for his service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee pursuant to Diagnostic Codes 5010-5261.  He is additionally rated at 10 percent prior to December 15, 2012, and at 30 percent between December 15, 2012 and November 11, 2013, and since February 1, 2014 for his service-connected anterior cruciate ligament repair, left knee pursuant to Diagnostic Codes 5010-5261.  The Veteran seeks higher ratings. 

DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted when it is limited to 15 degrees.  

DC 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating is warranted when it is limited to 20 degrees, and a 40 percent rating is warranted when it is limited to 30 degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

After a review of all of the evidence, as above, the Board finds that a 30 percent rating is warranted for both his right and left knees, for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective dates chosen by the RO.  The record clearly indicates that the Veteran had many problems with his knees.  

Based on an extensive review of the evidence, including both private and VA treatment records, VA examinations, and numerous surgical reports,  the Board finds it is factually ascertainable that the Veteran's painful range of motion symptoms have been most consistent with a 30 percent disability rating, for both his right and left knees, throughout the period on appeal.  Therefore, a 30 percent rating is warranted for both his service-connected right and left knees for the entire period on appeal.  The Board notes that the Veteran is rated at 100 percent disabled for his right knee between April 22, 2011 and May 31, 2011 and from November 12, 2013 and January 31, 2014 for both his left and right knees.  These temporary 100 percent disability ratings are not disturbed by the Board's determination.

Although the Board has found that a 30 percent disability rating is warranted throughout the period on appeal, pursuant to DC 5261, for both his right and left knees, the evidence does not reveal extension limited to 30 degrees to warrant a 40 percent rating under DC 5261.  The Veteran's testing does not even reflect extension at any time limited to 30 degrees, even when considering pain, of either his right or left knees, which is required for a 40 percent disability rating.  Moreover, the evidence does not reflect flexion limited to 45 degrees, even when considering pain.  The Veteran's flexion is substantially greater than what is necessary to warrant a compensable rating under 5260, even considering pain, for either his right or left knees.  

Further, although the Veteran has demonstrated limitation of extension of the knees, the flexion demonstrated by the Veteran would not warrant a compensable rating under 5260 for either his right or left knees.  A separate compensable rating based on limitation of flexion is therefore not warranted.  VAOPGCPREC 9-2004 (where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee).

The Board additionally notes that the Veteran has been awarded separate 20 percent disability ratings for left and right knee instability.  Each 20 percent rating is pursuant to DC 5257.  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for a knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.  

After a review of the evidence throughout the period on appeal, the Board finds that the 20 percent ratings assigned best describe the Veteran's instability of both his right and left knees.  For example, instability was not noted in either knee at his February 2009 VA examination.  The January 2010 VA examination report reflects that Lachman, anterior and posterior drawer, and varus and valgus stress testing were normal bilaterally, providing evidence against this claim.  While left knee instability was noted at the Veteran's January 2011 VA examination it was characterized as "moderate."  After a review of the entire file, the Board finds that the evidence does not demonstrate severe recurrent subluxation or lateral instability of either the right or left knees.  As such, 30 percent disability ratings under DC 5257 are not warranted for either knee.  

Consideration has also been given to other potentially applicable diagnostic codes. However, as there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration. Moreover, although the Veteran underwent a left knee arthroscopic partial meniscectomy in November 2013 and three arthroscopic meniscectomies in the right knee in 2008, 2010, and 2013, separate ratings under either DC 5258 and DC 5259 are not warranted in this case.  The symptomatology contemplated by these diagnostic codes have already been considered in the award of separate ratings for instability of the Veteran's right and left knees under DC 5257.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Based on the above findings, the Board finds that the preponderance of the evidence is against any rating higher than 30 percent, for either knee, based on limitation of motion, for any portion of the period on appeal.  Moreover, ratings in excess of 20 percent, for instability, are not warranted.

In this regard, it is important for the Veteran to understand that he cannot receive more compensation for his bilateral leg condition, as whole, then a Veteran without legs, generally referred to as the "amputation rule".

With respect to his increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his right and left knees, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at a July 2014 VA examination of his feet, the Veteran reported that he was employed as an engineer. Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  If, at some point, the Veteran cannot work because of his knees he should let VA know as soon as he can. 

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in February 2009, January 2010, January 2011, December 2012, and February 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right or left knee disabilities since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to April 22, 2011, and between June 1, 2011 and December 14, 2012, a 30 percent rating, but no higher, for service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee, is granted.

Between December 15, 2012 and November 11, 2013, and since February 1, 2014, a rating in excess of 30 percent for service-connected degenerative joint disease right knee associated with anterior cruciate ligament repair, left knee, is denied. 

Prior to December 15, 2012, a 30 percent rating, but no higher, for service-connected anterior cruciate ligament repair, left knee, is granted. 

Between December 15, 2012 and November 11, 2013, and since February 1, 2014, a rating in excess of 30 percent for service-connected anterior cruciate ligament repair, left knee, is denied.

A rating in excess of 20 percent for left knee instability associated with anterior cruciate ligament repair, left knee, is denied.

A rating in excess of 20 percent for right knee instability associated with degenerative joint disease, right knee, is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


